Judgment affirmed. Memorandum: On appeal from a judgment convicting him of assault in the second degree and leaving the scene of a serious personal injury accident, defendant contends that the evidence at trial is insufficient to establish that the assault was reckless and to establish all of the elements of the crime of leaving the scene of a serious personal injury accident. After the People rested at trial, defense counsel moved for a trial order of dismissal on the ground that the prosecution had failed to meet its burden of proof; the court denied the motion. Because the motion did not address the contentions advanced on appeal, it is insufficient to preserve them for our review (see, People v Gray, 86 NY2d 10). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Connell, J.—Assault, 2nd Degree.) Present—Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.